Citation Nr: 0018246	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to July 
1972 and from December 1975 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision found that 
the appellant had not submitted new and material evidence to 
reopen his claim for service connection for dissociative 
fugue with generalized anxiety disorder.  

In January 1999, the Board concluded that the appellant had 
submitted new and material evidence to reopen his claim.  The 
Board then remanded this matter for the RO to adjudicate the 
appellant's claim for service connection for an acquired 
psychiatric disorder on its merits.  

In June 1999, the RO issued a supplemental statement of the 
case which denied the appellant's claim for service 
connection for an acquired psychiatric disorder.  For the 
reasons indicated below, the Board is compelled to remand 
this case for further development.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  Specifically, the Board concludes that 
additional medical records, not currently associated with the 
record on appeal, may be pertinent to the proper adjudication 
of the appellant's claim.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  King v. Brown, 5 Vet. App. 19, 21 (1993) held 
that "evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion." 

Initial review of the evidentiary record herein indicates 
that the appellant's claim for service connection is arguably 
well grounded.  However, it is premature for the Board to 
address that question, since it appears that additional 
evidence that could potentially render the appellant's claim 
well grounded has not been sought.

Decisions of the Board must be based on all of the pertinent 
evidence available. 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim. See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under section 5103(a) to assist a claimant in 
filing a claim pertains to relevant evidence which may exist 
or could be obtained); 38 U.S.C.A. §§ 5106, 5107(a) (West 
1991). 

A.  Post Service Treatment Records

After a thorough review of the veteran's claims file, the 
Board concludes that additional medical records which may 
support his claim are possibly available.  A medical 
treatment report, dated in July 1988, noted that the veteran 
was hospitalized for psychiatric treatment in 1981 at Fort 
Roots.  A treatment report, dated in June 1989, from the VA 
medical center in Little Rock, Arkansas, noted that the 
veteran was "admitted in September 1979 as suicidal and left 
A.M.A. with no diagnosis.  He was admitted again in December 
1979 after his wife left him.  He again left A.M.A. and no 
diagnosis was made."  A hospitalization report, dated in 
December 1994, also referred to the veteran's psychiatric 
treatment records dated in 1979.  Specifically, the report 
noted that the veteran was admitted "in 1979 in December for 
work-up for Social Service Disability."  The report also 
noted the veteran's treatment at Fort Roots in 1981.

These records are pertinent to the issue on appeal in this 
matter.  Moreover, VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  Accordingly, the RO 
should make an attempt to secure all available records in 
making this determination. See Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).

B.  Additional Records from Veteran

From his submissions herein, it appears that the veteran may 
posses additional service medical records not currently in 
the claims file.  The RO should request from the appellant 
copies of all clinical records in his possession (not 
presently associated with the claims folder) relating to his 
active duty service or his psychiatric disorder.

C.  Records from Social Security Administration

After a thorough review of the veteran's claims file, the 
Board concludes that additional medical records which may 
support the veteran's claim are available from the Social 
Security Administration.  These records are pertinent to the 
issue on appeal in this matter.  Moreover, VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  Accordingly, the RO should make an attempt to secure 
all available records used in making this determination. See 
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).

D.  Newly Submitted Evidence

Prior to the Board's consideration of this appeal, additional 
medical evidence, dated from August 1999 through February 
2000, was submitted by the veteran which may have a bearing 
on the final determination herein.  Since no waiver of 
consideration of this additional evidence by the RO has been 
received, it must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case.  See 38 
C.F.R. § 20.1304(a)(c) (1999). 

To ensure full compliance with due process requirements and 
to comply with any duty to assist, the case is REMANDED for 
the following development:

1.  The RO should attempt to obtain from 
the Social Security Administration all 
records pertinent to the appellant's 
prior claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

2.  The RO should request that the 
appellant provide copies of all service 
medical records, and any other treatment 
records, he may have in his possession.  
Furthermore, the appellant should be 
asked to provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since his discharge from the 
service for his acquired psychiatric 
disorder.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  

Regardless of the veteran's response, the 
RO should attempt to obtain copies of all 
medical treatment reports relating to the 
veteran, dating from January 1978, from 
the VA medical center in Little Rock, 
Arkansas, and the treatment facility at 
Fort Roots.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results. 
38 C.F.R. § 3.159 (1999).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of service connection for an 
acquired psychiatric disorder.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




